Appeal by the defendant from a judgment of the County Court, Nassau Court (O’Shaughnessy, J.), rendered April 11, 1980, convicting him of robbery in the first degree and grand larceny in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Samenga, J.), of those branches of the defendant’s omnibus motion which were to suppress physical evidence and his statement to law enforcement officials.
Ordered that the judgment is affirmed.
The defendant’s contention that the hearing court erred in denying those branches of his omnibus motion which were to suppress physical evidence and his confession is only partially preserved for appellate review (see CPL 470.05 [2]). In any event, the recovery of a weapon and the defendant’s confession were not the fruit of an unlawful arrest (see People v Ketcham, 93 NY2d 416, 419 [1999]; People v Maldonado, 86 NY2d 631, 635-636 [1995]).
The defendant’s remaining contentions either are not preserved for appellate review or without merit. Ritter, J.P., Goldstein, Smith and Fisher, JJ., concur.